Citation Nr: 0732190	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-09 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for lung/bronchial 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for bilateral knee 
arthritis, to include as due to herbicide exposure.

5.  Entitlement to service connection for psoriasis, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

In August 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  On August 21, 2007, 
the veteran submitted additional evidence directly to the 
Board accompanied by a signed written waiver of the RO's 
initial consideration of this additional evidence.  

The Board notes that one of the issues on appeal, entitlement 
to service connection for arthritis, was adjudicated by the 
RO as shown by medical evidence to be arthritis of the knees.  
The medical evidence of record indicates that in March 2005, 
the veteran was diagnosed with left acromiclavicular 
degenerative changes, moderate to severe bilateral medial 
compartment DJD, and bilateral mild-to-moderate 
patellofemoral DJD.  As the veteran has been diagnosed with 
left shoulder arthritis, this issue is referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  On August 17, 2007, prior to the promulgation of a 
decision in the appeal, the veteran notified VA in a video 
conference hearing before the undersigned acting Veterans Law 
Judge that he wished to withdraw his appeal with respect to 
the issue of entitlement to service connection for a lung or 
bronchial disability.

2.  The veteran does not have a current diagnosis of PTSD.

3.  The competent medical evidence does not show that the 
veteran currently has hearing loss as the result of his 
active military service.

4.  The veteran's bilateral knee arthritis is not related to 
active service.

5.  The veteran's psoriasis is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue involving entitlement 
to service connection for a lung or bronchial disability have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (a), (b) (2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).

3.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

4.  Bilateral knee arthritis was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Psoriasis was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing and in writing at any 
time before the Board promulgates a decision. 38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204 (a).

At the veteran's video conference hearing before the 
undersigned Veterans Law Judge in April 2006, the veteran 
withdrew his appeal with respect to the issue of entitlement 
to service connection for a lung or bronchial disability.  As 
the veteran has withdrawn his appeal with respect to this 
issue prior to the Board issuing a decision on the merits of 
the claim, there remain no allegations of errors of fact or 
law for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
this appellate issue and it is dismissed.

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in March 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

In letter dated in March 2006, the veteran was informed of 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disabilities.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  With respect to the issue of 
entitlement to service connection for PTSD, as no medical 
evidence has been presented showing treatment or diagnosis of 
PTSD, the Board finds that an etiology opinion is not 
"necessary."  With respect to the other issues on appeal, 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  
  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.   
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

a.	PTSD

The veteran seeks service connection for PTSD.  In March 
2004, the RO received the veteran's completed PTSD 
questionnaire in which he noted that he was a combat engineer 
and cleared jungle, constructed bridges, and underwent a lot 
of stress due to being under fire.

The Board notes that the RO originally denied the veteran's 
claim for PTSD in June 2004 based on the absence of a 
verified in-service stressor.  The denial was later continued 
in a January 2006 Statement of the Case based on the absence 
of a diagnosis of PTSD.  On review, the Board finds the 
evidence insufficient to support service connection for PTSD.  
The Board's decision herein does not deny the veteran's claim 
for service connection for PTSD based upon the lack of any 
verified in-service stressor as the Board's analysis does not 
reach this issue.  The basis for the denial of service 
connection for PTSD is that the evidence indicates that 
record is absent the required DSM-IV conforming diagnosis of 
PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in- service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2006). The provisions of § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

The medical records in the veteran's claims file are absent 
any complaints of, treatment for, or diagnosis of PTSD.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed.  Here, the competent and probative evidence shows 
the veteran does not currently have a diagnosis of PTSD 
consistent with the criteria of the DSM-IV. 

b.	Hearing Loss

The veteran seeks service connection for hearing loss.  The 
veteran filed VA Form 221-526, Veteran's Application for 
Compensation and/or Pension, in December 2003.  On the 
application, the veteran claimed hearing defects since May 
1968 and noted that he has been treated from 1998 to the 
present.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  Smith v. Derwinski, 
2 Vet. App. 137 (1992).

The first question that must be addressed, therefore, is 
whether incurrence of hearing loss is factually shown during 
service.  The Board concludes it was not.  The service 
medical records are absent complaints, findings or diagnoses 
of hearing loss during service.  On the clinical examination 
for separation from service in November 1969, the veteran's 
hearing was evaluated as normal.  Further, on the Report of 
Medical History completed by the veteran in conjunction with 
his separation examination, he indicated that he had never 
had ear trouble or hearing loss.  Thus, there is no medical 
evidence that shows that the veteran suffered from hearing 
loss during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Alternatively, when a chronic 
disease is not present during service, service connection may 
be established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology.  Such evidence is lacking here.  
Although there are medical records dating back to the mid 
1970s and early 1980s show treatment for wax in ears, the 
first indication of hearing loss is found in a March 2001 
private individual hearing test.  Thus, in light of the lack 
of any relevant history reported between the veteran's date 
of discharge in 1969 and the earliest date of symptomatology 
of record in 2001, service connection for hearing loss is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).    

However, no medical professional has ever related hearing 
loss to the veteran's military service.  

The veteran's claims file was forwarded for a medical opinion 
by a licensed audiologist.  In January 2006, the following 
opinion was rendered, "Given normal hearing at Military 
entrance and separation, it is not likely that current 
hearing loss is related to Military noise exposure."  The 
examiner commented that exposure to either impulse sounds or 
continuous exposure can cause a temporary threshold shift.  
This disappears in 16 to 48 hours after exposure to loud 
noise.  Impulse sounds may also damage the structure of the 
inner ear resulting in an immediate hearing loss.  Continuous 
exposure to loud noise can also damage the structure of the 
hair cells resulting in hearing loss.  If the hearing does 
not recover completely from a temporary threshold shift, a 
permanent hearing loss exists.  Since the damage is done when 
exposed to noise, a normal audiogram subsequent to the noise 
exposure would verify that the hearing had recovered without 
permanent loss.  

In addition, the medical evidence does not show treatment or 
diagnosis of any hearing problems until many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  



c.	Knee arthritis

The veteran seeks service connection for arthritis.  On the 
veteran's application received in December 2003, he noted 
that his disability began in May 1980.

The first question that must be addressed is whether 
incurrence of arthritis or a knee injury is factually shown 
during service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of a knee injury or arthritis during service.  
On the clinical examination for separation from service, the 
veteran' lower extremities were evaluated as normal.  On the 
Report of Medical History completed by the veteran in 
conjunction with his separation examination, the veteran 
indicated that he had never had a "trick" or locked knee, 
joint deformity, or arthritis.  Thus, there is no medical 
evidence that shows that the veteran suffered from arthritis 
or a knee injury during service. 

As for statutory presumptions, arthritis can be service-
connected on such a basis.  However, the first showing of 
knee arthritis was not until 1995, more than 25 years after 
the appellant's discharge from service (see Orthopedic 
Consultation dated April 7, 1995).  

In addition, service connection for disability claimed as due 
to exposure to Agent Orange may be established by showing 
that the claimant has a disease, listed in 38 C.F.R. § 
3.309(e), that is manifested within the applicable time 
period, or by showing that the claimed disability is, in 
fact, causally linked to such exposure. Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994).  Absent affirmative 
evidence to the contrary, there is now a presumption of 
exposure to herbicides (to include Agent Orange) for all 
veterans who served in Vietnam during the Vietnam Era.  See 
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  Here, the veteran served in Vietnam 
during the Vietnam Era.

However, arthritis is not among the diseases presumed to be 
associated with Agent Orange exposure. Thus, notwithstanding 
the fact that the veteran served in Vietnam during the 
Vietnam era and is presumed to have had Agent Orange 
exposure, service connection for arthritis, on a presumptive 
basis as due to Agent Orange exposure, is not warranted.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1969 and 
1995, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  In this case, the appellant clearly has 
bilateral knee arthritis.  The remaining question, therefore, 
is whether there is medical evidence of a relationship 
between the current disability and military service.  
However, no medical professional has ever related the 
veteran's knee arthritis to his military service or his 
presumed exposure to Agent Orange.  

Further, the medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000).  

d.	Psoriasis

The veteran seeks service connection for psoriasis.  On the 
veteran's application received in December 2003, he noted 
that his disability began in May 1968.

The first question that must be addressed is whether 
incurrence of psoriasis is factually shown during service.  
The Board concludes it was not.  The service medical records 
are absent complaints, findings or diagnoses of psoriasis 
during service.  There is a September 1968 health record 
which indicates that the veteran was seen for a rash, 
ringworm.  However, on the clinical examination for 
separation from service, the veteran's skin was evaluated as 
normal.  On the Report of Medical History completed by the 
veteran in conjunction with his separation examination, he 
indicated that he had never had skin diseases.  Thus, there 
is no medical evidence that shows that the veteran suffered 
from psoriasis during service. 

As for statutory presumptions, psoriasis is not among the 
diseases presumed to be associated with Agent Orange 
exposure.  Thus, notwithstanding the fact that the veteran 
served in Vietnam during the Vietnam era and is presumed to 
have had Agent Orange exposure, service connection for 
psoriasis, on a presumptive basis as due to Agent Orange 
exposure, is not warranted.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Post-service 
medical records indicate that the veteran was treated for 
seborrhea in 1978, but was not diagnosed or treated for 
psoriasis until 2003.  In light of the lack of any relevant 
history reported between 1969 and 2003, service connection 
for psoriasis is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  In this case, the appellant clearly has a 
current disability.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the veteran's psoriasis and military service.  However, no 
medical professional has ever related the veteran's psoriasis 
to his military service.  In addition, the medical evidence 
does not show treatment or diagnosis of this problem until a 
number of years after service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

IV.	Conclusion

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  




ORDER

The appeal seeking service connection for lung/bronchial 
disability is dismissed.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for bilateral knee 
arthritis is denied.

Entitlement to service connection for psoriasis is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


